Citation Nr: 1807300	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-04 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for right ear hearing loss disability. 

2. Entitlement to service connection for a left knee disability

3. Entitlement to service connection for a lumbar spine disability, to include acute lumbar strain and mild bulging disc. 

4. Entitlement to service connection for acquired psychiatric disorder, to include Posttraumatic Stress Disorder (PTSD), depression, and anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2004 to February 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the St. Louis, Missouri, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The claims were remanded in a Board decision in August 2015 for additional development. Jurisdiction has now returned to the Board. 

Since the last remand, the Veteran has been granted service connection for tinnitus and left ear hearing loss disability, and these issues are no longer on appeal. 

The issue of total disability based on individual unemployability (TDIU) has been raised by the record in a September 5, 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1. The Veteran does not have a right ear hearing loss disability for VA purposes.  

2. Although the Veteran was treated for left knee pain in service, and has asserted continuing knee pain, there is no probative evidence indicating that he has a current left knee disability.

3. The Veteran's current lumbar spine disability, to include acute lumbar strain and mild bulging disc, did not have its onset during active service and is not otherwise related to active service.

4. The Veteran's PTSD diagnosis has not been attributed to a verified or credible in-service stressor and depression, and anxiety, are not related to service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for a left knee disability have not been met. 
38 U.S.C.  §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2017).

3. The criteria for service connection for a lumbar spine disability, to include acute lumbar strain and mild bulging disc,  have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2017).

4. The criteria for service connection for acquired psychiatric disorder, to include PTSD, depression, and anxiety, have not been met. 38 U.S.C. §§ 105, 1110, 5107 (2012); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The claim was remanded to afford the Veteran an opportunity to receive VA examinations based on his claims. However, the Veteran failed to appear. While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street. See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence). The Veteran's failure to report for the examinations has frustrated the Board's efforts to obtain additional evidence with which to decide the claims. Moreover, neither the Veteran nor his representative provided good cause for the Veteran's failure to report for the examinations. When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be based on the evidence of record. 38 C.F.R. §§ 3.655(b). As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed. See Stegall v. West, 11 Vet. App. 268 (1998). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The United States Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

IIa. Service Connection-Right Ear Hearing Loss

The Veteran does not have a current right ear hearing loss disability for VA purposes. 

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria. 38 C.F.R. § 3.385 (2017). For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. Id. 

After a thorough review of the evidence of record, the Veteran is not shown to have right ear hearing loss in accordance with 38 C.F.R. § 3.385 at any time during the pendency of the appeal. See Brammer, 3 Vet. App. at 225. The Veteran had several audiology examinations including in July 2004, November 2005 and a VA examination in July 2013. During these examinations, the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz has not been 40 decibels or greater; nor have the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz been 26 decibels or greater; and speech recognition scores using the Maryland CNC Test are not less than 94 percent. The Veteran's statements regarding his claimed hearing loss have been considered, see Layno, 6 Vet. App. 465; however, hearing loss must be diagnosed in accordance with VA criteria, which requires objective findings obtained through audiometric testing. See Jandreau, 492 F.3d at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Accordingly, on this record, the evidence weighs against the claim that the Veteran has a current right ear hearing loss disability for VA compensation purposes. As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

IIb. Service Connection-Left Knee Disability 

As noted above, following the Board's 2015 remand, the Veteran was afforded the opportunity for a VA examination in regard to his left knee disability however, the Veteran failed to appear. 

After a thorough review of the evidence of record, the Veteran is not shown to have a current left knee disability. 

The only relevant evidence in regard to the current disability is documented left knee pain in November 2010 that led to a decreased range of motion however, x-rays from that time period of the Veteran's left knee show no abnormalities or disabilities. 

The Veteran claims that his hurt his left knee when a water canteen was kicked into it by a superior in the spring of 2004. He states he was not allowed to go to sick call, but instead sent to rest for the weekend which he states is the reason there are no in-service treatment records for this injury.

The Board has considered the Veteran's allegations that he has experienced left knee symptoms and such is due to his military service. In this regard, while he is competent to report having pain and discomfort, the evidentiary record does not reflect that the pain has been attributed to any specific disability or diagnosis. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted"). The Board finds that even if the Veteran did have in-service records of an injury without a current disability to relate the injury to there can be no service connection. 
 
Therefore, the Veteran's claim must be denied, as the evidence of record shows no current disability for which service connection can be granted with respect to the Veteran's left knee disability. See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 

As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


IIc. Service Connection-Lumbar spine Disability 

Following the Board's 2015 remand, the Veteran was also afforded the opportunity for a VA examination in regard to his lumbar spine disability however, the Veteran failed to appear. 

After a thorough review of the evidence of record, the Board finds that there is no established nexus between the Veteran's service and his current back disabilities. 

The Veteran claims that he fell out of a Humvee and hurt his back in 2005 while stationed in Ft. Drum. The Veteran has documented back pain and treatment notated in his in-service treatment records, but no diagnosis at that time. He also had painful motion in the flexion of his spine notated at his separation examination, but no diagnosis noted there either. "Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted." Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd, 259 F.3d 1356 (Fed. Cir. 2001) (affirming on other grounds without addressing pain alone).

Although the Veteran has current lumbar spine disabilities such as an acute lumbar strain diagnosed in November 2007, this only came after the Veteran experienced a post-service four wheeler accident. The Veteran also has a diagnosis of a mild bulging disc in the lumbar spine in January 2011, but this diagnostic imaging was done after the Veteran admitted he had fell on ice the week before. Also, the same bulge was not noted in September 2009 lumbar spine imaging that was done. Therefore, the Board finds that the lack of diagnosis or symptoms of these conditions in service and the intervening circumstances and incidents since service weigh against establishing a probative nexus to service for the Veteran's lumbar spine disability claim.

To the extent the Veteran's statements purport to provide a nexus opinion between his claimed disability and his service, the Board notes determining the etiology of a back disability (as distinguished from merely reporting the presence of symptoms) is not a simple question. Doing so requires knowledge of the potential causes of this disability and therefore is beyond the scope of knowledge of a lay person. Although the Veteran may be competent to report his symptomology the Board must still weight his statements against the lack of medical evidence in regard to a nexus. In this case, the Veteran's current assertions regarding his disability being related to service are not sufficient to establish a relationship to service.
 
Therefore, the Veteran's claim must be denied, as the evidence of record weighs against a nexus to service on which service connection can be granted with respect to the Veteran's lumbar spine disability. 

As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

IId. Service Connection-PTSD, depression, and anxiety

Service connection for PTSD has unique evidentiary requirements. It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). See also Cohen v. Brown, 10 Vet. App. 128 (1997).

In regard to an in-service stressor, under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or, unexplained economic or social behavior changes. Under 38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  

As in regard to stressors, if a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and is not related to "fear of hostile military or terrorist activity," then a veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and the testimony must be corroborated by credible supporting evidence. Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors. Doran v. Brown, 6 Vet. App. 283 (1994). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts. Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).

The Board must determine, as a question of fact, both the weight and credibility of the evidence. Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value. The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991). The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony. Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). Personal interest may affect the credibility of the evidence. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

The Veteran has a current disability of PTSD diagnosed in April 2010 and reconfirmed throughout the claims file. 

The issue at hand is the verification of the Veteran's in-service stressors. The Board must weigh the evidence to decide the credibility of the Veteran's statements in regard to his in-service stressors. 

The first stressor that the Veteran indicates is a fight July 2005 in which he was attacked that caused multiple injuries and is documented in his personnel and service treatment records. This in-service stressor was already brought before the Board in a previous decision in August 2015 for another one of the Veteran's claim and was found to be a result of willful misconduct and therefore not subject to service connection. 38 C.F.R. § 3.301(a). The Court affirmed the Board's determination that it was the result of willful misconduct in a November 2016 decision. Therefore, as this finding was affirmed by the Court, the Veteran cannot be granted service connection based on this in-service incident. 

The Veteran filed additional stressors for his PTSD claim at later dates during the appeals period. However, based on the inconsistencies in the Veteran's statements and the lack of corroborating evidence the Board finds the Veteran's statements not credible. 

Here, the Veteran since the opening of his PTSD claim has provided several various in-service stressors for his PTSD claim. The Board takes note that the additional stressors after the 2005 fight stressor were not brought forth by the Veteran until his PTSD claim was denied due to lack of current disability and willful misconduct which the Board finds negatively affects the credibility of the Veteran's statements. 

Upon being hospitalized for his mental health in April 2010, the Veteran claimed that he had hallucinations, panic attacks, suicidal ideations and other symptoms because of friends that were killed on deployment in Iraq. Although the Veteran was diagnosed with PTSD based on his symptoms, when the facility contacted his mother for corroborating information, she stated that the Veteran was a convincing liar and she was not sure if she believed his PTSD symptoms. The Board finds his mother's statement probative to this deciding of this claim as it correlates to the credibility (or lack thereof) of the Veteran and therefore finds this in-service stressor to be not credible and not corroborated as the medical diagnosis from his records is based on a history rejected by the Board. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (indicating a medical opinion based on incorrect factual premise is not probative).

In March 2013, the Veteran submitted more in-service stressors. He submitted that he had been physically assaulted by a superior while in service, that his wife had been sexually assaulted and that his wife had had an affair while he was in service. The Board finds none of these statements credible or adequate for an in-service stressor for PTSD. 

In regard to his alleged in-service assault, the Board notes that this incident is not reported anywhere else, but in the Veteran's lay statements. The Veteran claims that the incident happened in October 2005 and lists several people that he states were witnesses to the event, however, no corroborating statements were provided from any of these individuals. At his discharge examination, the Veteran did not mention any mental health symptomology he was experiencing due to any in-service incidents even specifically at his mental health examination near the time of discharge. In his post-service treatment records the Veteran does not mention this incident as one of the bases of his PTSD outside of filing this PTSD claim. The Board finds the statements made to the medical professionals outside of the context of a benefit claim [or the lack thereof] more credible than the statements made for the purposes of obtaining service connection. See Fed. R. Evid. 803(4) (excepting statements made for medical diagnosis or treatment from being excluded as hearsay due to their generally recognized credibility); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("recourse to the [Federal Rules of Evidence] is appropriate where they will assist in the articulation of the Board's reasons."). Therefore, the Board does not find this in-service stressor statement credible to establish a PTSD claim. 

In regard to the Veteran's additional in-service stressor referencing his wife, the Board finds that this incident even if accepted as fact would not qualify as a self-corroborating in-service stressor for PTSD as it is not related to any of acceptable in-service stressors under 38 C.F.R. § 3.304(f) as outlined above and there is no corroborating evidence provided. Therefore, no further consideration is required. 

The Board finds that all of the Veteran's alleged stressors are not self-corroborating. In other words, he needs corroboration to establish that the in-service stressors occurred. Furthermore, the Board finds the Veteran lacks credibility to support a finding of an adequate in-service stressor based solely on his lay statements for any of the stressors.

The Board notes that the Veteran did undergo a VA examination in April 2013 for PTSD, but the Board finds the exam inadequate to establish a nexus as no medical opinion was provided. 

Therefore, with no adequate in-service stressors, the evidence weighs against a finding of a nexus between the Veteran's service and his current PTSD disability. 

In regard to the other established diagnoses for the acquired psychiatric disorder claim including depression, and anxiety, these claims are based on the same events as the PTSD claim the Board finds that they must be denied as well, as the preponderance of the evidence weighs against an in-service disease or injury and a nexus to service due to the lack of credibility of the Veteran's statements.

The Board also notes that drug dependency was improperly categorized as part of the acquired psychiatric disorder in the August 2015 decision. The Veteran filed a drug dependency claim in July 2010 as a residual effect of his traumatic brain injury claim that was denied by the Board in the August 2015 decision. Again, this claim in its entirety was appealed to the Court and affirmed. Therefore, this claim is no longer on appeal. 

As the preponderance of the evidence is against the claim for an acquired psychiatric disorder, there is no reasonable doubt to be resolved, and the claim must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for right ear hearing loss disability is denied. 

Entitlement to service connection for a left knee disability is denied.

Entitlement for a lumbar spine disability, to include acute lumbar strain and mild bulging disc, is denied. 

Entitlement to service connection for acquired psychiatric disorder to include Posttraumatic Stress Disorder (PTSD), depression, and anxiety is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


